Citation Nr: 1409598	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-45 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thorascopic bilateral sympathectomy with residuals of thoracic regional pain syndrome.

2.  Entitlement to a higher initial rating for depression, rated as 10 percent disabling prior to June 25, 2012 and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted entitlement to service connection for residuals of a thorascopic bilateral sympathectomy and depression.  Jurisdiction over the claims file is currently held by the RO in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing is associated with the Veteran's virtual claim file.  

In May 2013, the Board remanded the case for additional evidentiary development.  The appeal has now returned to the Board for further appellate action. 

This appeal was processed using VA's Veterans Benefits Management Systems (VBMS), a paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's residual thoracic regional pain syndrome manifests orthopedic impairment of tenderness, muscle spasm, and pain and limitation of the thoracic spine with forward flexion to approximately 76 degrees and a combined range of motion to 244 degrees without an abnormal gait or abnormal spinal contour.  
2.  The Veteran's residual thoracic regional pain syndrome manifests neurological impairment of hypesthesia of the midscapular region and radiating pain. 

3.  Prior to April 27, 2007, the Veteran's depression most nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  For the period beginning April 27, 2007, the Veteran's depression has most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for orthopedic impairment from a thorascopic bilateral sympathectomy with residuals of thoracic regional pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a separate rating of 10 percent, but not higher, for the neurological impairment from a thorascopic bilateral sympathectomy with residuals of posterior thoracic regional pain syndrome have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8519.

3.  Prior to April 27, 2007, the criteria for an initial 30 percent rating, but not higher, for depression are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435.

4.  Beginning April 27, 2007, the criteria for a rating of 70 percent, but not higher, for depression are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation is already established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Residuals Thorascopic Sympathectomy 

Service connection for a thorascopic bilateral sympathectomy with residuals of thoracic regional pain syndrome was granted in the February 2007 rating decision on appeal.  An initial 10 percent rating was assigned effective August 3, 2006.  The Veteran contends that an increased rating is warranted as his disability is productive of constant upper back pain that has limited his activities.

The Veteran's regional pain syndrome is rated under Diagnostic Code 5237 for lumbosacral or cervical strain and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

After review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for the orthopedic impairment resulting from the Veteran's regional pain syndrome.  In March 2005, during active duty service, the Veteran underwent bilateral thorascopic sympathectomies to treat hyperhidrosis.  Within 24 hours of the surgery, he developed intense burning pain in the upper back.  During service, the Veteran received treatment with medication, physical therapy, and trigger point injections.  None of the treatments resolved his back pain and spasms, and the Veteran reported to the emergency department of Tripler Army Medical Center (TAMC) on several occasions with complaints of intense back pain.  He was referred to the Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) and recommended for a medical discharge.  A MEB examination in March 2006 demonstrated nerve damage of the thoracic outlet and the Veteran demonstrated limited ability to raise his arms or forward flex his spine.  

The Board will first determine whether the Veteran's disability manifests limitation of motion that most nearly approximates a rating in excess of 10 percent under the general rating formula.  Spinal motion was most reduced at the MEB examination in March 2006, when the Veteran was unable to flex past 15 degrees.  However, less than a year later during a January 2007 VA examination, the Veteran manifested forward flexion of the thoracolumbar spine to 76 degrees and a combined range of motion of 244 degrees.  The examiner did not observe manifestations of pain upon range of motion testing and the above results were reported following repetitive testing.  The Veteran also demonstrated improved spinal motion during the most recent VA examination in June 2012 when forward flexion was 90 degrees or greater.  Treatment records from the Cheyenne VA Medical Center (VAMC) and Greeley VA Community Based Outpatient Clinic (CBOC) document normal spinal motion in June 2008 and only minor joint restrictions during physical therapy consultations in November 2012 and May 2013.  It is therefore clear that the findings of the March 2006 MEB examination, conducted during active duty and five months before the effective date of the Veteran's award of service connection, are not an accurate representation of his range of spinal motion during the claims period.  

The Board has considered the effects of weakened movement, excess fatigability, incoordination, and pain on the Veteran's functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The January 2007 and June 2012 VA examiners provided range of motion measurements with consideration of these specific functional factors and after repetitive testing.  The Veteran did not manifest pain during testing at either examination and the examiners reported the limits of the Veteran's spinal motion following repetition.  Thus, it is clear that even with consideration of relevant functional factors, the Veteran's limitation of motion of the thoracolumbar spine does not most nearly approximate forward flexion between 30 degrees and 60 degrees or a combined range of motion of the thoracolumbar spine to less than 120 degrees.  A rating in excess of 10 percent is not warranted based on limitation of motion.  

Physical examination of the Veteran's spine has also not demonstrated the criteria associated with an increased rating.  Although the Veteran has occasionally complained of muscle spasms and tenderness of the thoracic spine, he manifested a normal gait throughout the claims period.  The January 2007 and June 2012 VA examiners also did not identify any physical abnormality or deformity of the spine and there is no evidence of scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, a rating in excess of 10 percent is not warranted under the general rating formula for rating diseases and injuries of the spine.

While an increased rating is not warranted for the orthopedic component of the Veteran's service-connected thoracic regional pain syndrome, the general rating formula does provide for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that a separate rating of 10 percent is appropriate for neurological impairment resulting from the Veteran's thorascopic bilateral sympathectomy under Diagnostic Code 8519 pertaining to paralysis of the long thoracic nerve.  This diagnostic code provides for a 10 percent rating for incomplete paralysis of the nerve that is moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  Throughout the claims period, the Veteran has consistently manifested an area of hypesthesia of the thoracic spine between the shoulder blades and complained of radiating burning pain.  The January 2007 VA examiner observed that light touch and pinprick testing between the shoulder blades resulted in increased pain.  Similar findings were made during the June 2012 VA examination: there was localized tenderness and dysthesia with light touch in the midscapular region.  The Board finds that these manifestations of the disability most nearly approximate incomplete paralysis of the long thoracic nerve that is no more than moderate. 

A rating in excess of 10 percent is clearly not warranted.  The Veteran's impairment is sensory in nature and is limited to an isolated area of his upper back.  See 38 C.F.R. § 4.124a (When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree).  His back has otherwise demonstrated full strength, reflexes, and sensory perception and the June 2012 VA examiner found that there was no radiculopathy.  Thus, a rating in excess of 10 percent under Diagnostic Code 8519 is not appropriate.  

In sum, the Veteran's residual thoracic regional pain syndrome manifests orthopedic impairment that is consistent with the currently assigned 10 percent rating under the general rating formula for diseases and injuries of the spine.  The Board has assigned a separate 10 percent rating for neurological impairment that most nearly approximates moderate incomplete paralysis of the long thoracic nerve under Diagnostic Code 8519.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for additional higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Depression

Service connection for depression was granted in the February 2007 rating decision on appeal.  An initial 10 percent evaluation was assigned effective August 3, 2006.  In an August 2012 rating decision, an increased 50 percent evaluation was assigned effective June 25, 2012.  The Veteran contends that a higher initial rating is warranted as his depression has caused severe impairment to his mood, social functioning, and several instances of hospitalization for suicidal ideation.

As a preliminary matter, the Board notes that the Veteran has been diagnosed with several nonservice-connected psychiatric disorders including alcohol abuse, social anxiety, and a mood disorder.  The record does not contain any medical evidence specifically differentiating symptoms associated with the nonservice-connected conditions from the service-connected depression.  The Board also notes that the Veteran attributes his alcohol abuse to self-medication associated with his thoracic regional pain syndrome.  He has also consistently stated that drinking increases the symptoms associated with service-connected depression, most notably, suicidal thoughts.  The Board will therefore consider all of the Veteran's psychiatric symptomatology when determining the appropriate disability rating for his service-connected depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The Veteran's depression is evaluated as 10 percent disabling prior to June 25, 2012 and 50 percent disabling thereafter.  The disability is rated under Diagnostic Code 9435 for a mood disorder, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the period prior to April 27, 2007, the Board finds that an increased 30 percent evaluation is warranted for the Veteran's depression consistent with mild to moderate symptoms and impairment.  During this period, the Veteran demonstrated several symptoms consistent with a 30 percent rating, including a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Service records document an instance of hospitalization for suicidal ideation in March 2005 (more than a year before the effective date of the award of service connection), but during a March 2006 MEB evaluation, the Veteran's depression was found to have remitted with medication and resulted in only mild impairment.  Upon VA examination in December 2006, the Veteran reported that he felt sad, lonely, and isolated and had occasional problems with his memory.  The VA examiner identified moderate depression and social anxiety.  There is no indication that the Veteran required or received psychiatric treatment prior to April 27, 2007 and he did not manifest symptoms associated with an increased 50 percent rating such as panic attacks, impairment to thinking, judgment, thought, speech, or difficulty understanding complex commands.  

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of mild to moderate symptoms during the period prior to April 27, 2007.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Prior to April 27, 2007, the Veteran's GAF scores ranged from 80, associated with transient symptoms and slight occupational and social impairment, to 60, associated with moderate symptoms and impairment.  Id.  These findings are consistent with a 30 percent evaluation which contemplates occupational and social impairment with an only occasional decrease in efficiency and generally satisfactory functioning.  

The Veteran's occupational and social impairment during this period is also consistent with a 30 percent evaluation.  At the time of the December 2006 VA examination, the Veteran worked full time at a teleservices call center and stated that he had no particular problems at work.  The VA examiner specifically found that the Veteran's depression did not impact his current vocational functioning.  Similarly, the March 2006 MEB examiner found that the Veteran's depression caused no more than mild industrial impairment.  Regarding social impairment, the Veteran reported in December 2006 that he had a good relationship with his fiancé, but preferred not to interact with other people.  The examiner concluded that the Veteran's depressive disorder and social phobia caused him to isolate himself, decreased his opportunity to interact with others, and precluded conversing with people other than his fiancé.  The Board finds that the Veteran's slight occupational impairment and moderate social impairment is contemplated by a 30 percent disability evaluation.  

The Veteran's depression therefore warrants an increased 30 percent rating for the period prior to April 27, 2007.  The Veteran manifested mild to moderate symptoms and impairment during this period, without symptoms associated with a higher 50 percent evaluation.  Therefore, his service-connected depression most nearly approximates a 30 percent rating, but not higher, during the period prior to April 27, 2007.
Turning to the period beginning April 27, 2007, the Board finds that an increased 70 percent rating is appropriate.  The Veteran's depression manifested symptoms and impairment that worsened and improved episodically, usually coinciding with periods of increased alcohol consumption.  The Board will resolve any doubt regarding the severity of the service-connected depression during this period in favor of the Veteran and find that it most nearly approximates a 70 percent rating.

Treatment records from private and VA facilities document specific symptoms associated with a 70 percent rating including suicidal ideation, depression affecting the ability to function, impaired impulse control, and difficulty adapting to stressful circumstances.  Additionally, treatment records clearly indicate that the Veteran's episodic improvement and worsening of symptoms is associated with alcohol abuse.  In April 2007, the Veteran was admitted to a private psychiatric facility after threatening to kill himself by jumping off the second floor of his residence during an episode of excessive drinking.  He was brought to the facility by the police and treated for three days for depression with suicidal ideation and alcohol abuse.  The discharge summary notes that the Veteran was unmotivated for any evaluation or follow-up treatment and minimized the significance of his abuse of alcohol.  

Approximately six months later, in September 2007, the Veteran began psychiatric treatment at the Greeley CBOC.  He was referred to the mental health department by Vocational Rehabilitation for treatment of depression, anxiety, and drug and alcohol abuse.  The Veteran indicated that his psychiatric condition had improved with medication and stated that he only experienced depression when drinking.  Although the Veteran's depression appeared to have lessened following his April 2007 hospitalization, in March 2009, he was admitted to the same private facility for another episode of intoxication and active suicidal and homicidal ideation.  The Veteran held a gun to his head and threatened to kill himself as well as his wife and several coworkers.  He reported increased alcohol intake during the past several months and his mood, affect, insight, and judgment were all impaired.  The Veteran was again treated for three days and released.  

The Veteran testified in December 2012 that he received a DUI in 2007 and was also charged with domestic violence in 2009.  He did not undergo any psychiatric treatment following his March 2009 hospitalization, but restarted regular treatment at the Greeley VAMC in June 2012, stating that he wanted to restart medication to treat his depression.  Treatment notes dating through November 2012 show that the Veteran's mood and symptoms again improved with medication and his abstention from drinking since the 2009 arrest.  However, in November 2012, the Veteran relapsed and reported an episode of drinking with a friend that led to talk of suicide.  He subsequently ended the relationship with his friend, with whom he usually drank until he lost control, but in April 2013 reported that he had a new friend to drink with and had not experienced any problems.  The Veteran's most recent treatment note dated in June 2013 shows that he was drinking more and more though he did not report any problems associated with his alcohol intake.  Treatment records and the Veteran's testimony therefore indicate fluctuations in the Veteran's severity, resulting in several episodes of hospitalization for suicidal ideation.

Psychiatric examinations conducted by VA and the MEB during this period also establish symptoms and impairment contemplated by a 70 percent evaluation.  In November 2009, the Veteran was psychiatrically examined by the MEB (in response to his placement on the Temporary Disability Retirement List (TDRL)).  At that time, he was not compliance with his medication and manifested impairment to insight and judgment.  The Veteran failed to recognize the severity of his mental illness or the negative effects of his alcohol use.  He also had poor judgment and was diagnosed with moderate recurrent major depressive disorder.  Although the Veteran denied any current suicidal ideation, the examiner noted that if the Veteran's depression and alcohol use continued, he would likely risk future suicidal ideation and negative impacts to his family and job.  A GAF score of 57, consistent with moderate symptoms and impairment was assigned.  DSM-IV at 46-47. 

The Veteran was also provided a VA psychiatric examination in June 2012.  As with the November 2009 examination, he reported not taking medication for depression.  He manifested symptoms such as a depressed mood, sleep impairment, a flattened affect, impaired judgment, and disturbances to judgment and mood.  The examiner diagnosed major depressive disorder and assigned a GAF score of 55, contemplated by moderate symptoms and impairment under the DSM-IV.  Id.  
With respect to occupational impairment, the Veteran worked consistently throughout the claims period.  During his March 2009 hospitalization, he reported that he was employed as a social worker for the county.  Despite the severity of his psychiatric symptoms, both the November 2009 and June 2012 examiners did not identify occupational impairment that was more than moderate.  The Veteran reported that he did not experience problems at work, received good evaluations, and only missed work when he needed to recover from a weekend of drinking.  In contrast, the Veteran's social functioning appears to have declined throughout the period beginning April 27, 2007.  As noted above, he manifested homicidal ideation towards his wife in March 2009 and was also arrested for domestic violence in 2009.  Although he stated during the June 2012 Greeley CBOC appointment that his relationship with his wife was going well, their relationship continued to worsen.  In April 2013, he reported that he saw no possibility of resolving the problems in the marriage and he and his wife no longer spoke.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The Veteran's treatment records and examination reports document periods of waxing and waning symptoms from depression during the period beginning April 27, 2007.  More severe symptoms were observed during the Veteran's episodes of increased alcohol consumption, as reflected in his private hospitalizations for intoxication and suicidal ideation in April 2007 and March 2009.  GAF scores assigned during this period by the November 2009 and June 2012 examiners are consistent with moderate symptoms and impairment, while the Veteran's VA providers consistently assigned a GAF score of 50, associated with serious symptoms.  DSM-IV at 46-47.  Despite the fluctuations in the Veteran's manifestations of depression, it is clear to the Board that he experienced problems in the areas of family, judgment, thinking, and mood throughout the period beginning April 27, 2007.  The Board therefore concludes that an increased 70 percent rating is warranted during this period.  

The Board has considered whether a 100 percent evaluation is appropriate, but finds that the evidence does not establish the presence of total occupational and social impairment due to service-connected depression.  As noted above, the Veteran has continued to remain employed throughout the claims period with no more than moderate occupational impairment.  His relationship with his wife worsened throughout the relevant claims period, but the Veteran reported in August 2012 that they remained married for their two children.  He also stated in July 2012 that he had support from other members of his family, including his mother.  The preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his depression has not approximated total occupational or social impairment at anytime during the claims period.  38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's residual thoracic regional pain syndrome is manifested by symptoms such as pain, limited motion, and an area of decreased sensation and radiating pain.  His depression endorses mild to severe symptoms with some occupational impairment and severe impairment to social functioning associated with alcohol use.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected back or psychiatric disabilities.  He is not in receipt of Social Security disability benefits and has continued to work throughout the claims period.  The Veteran has also not stated that he is unable to perform his duties due to his service-connected conditions.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected regional pain syndrome or depression.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial ratings assigned following an award of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the February 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial ratings assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The April 2008 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations, most recently in June 2012, to determine the severity of his service-connected disabilities.  

The Board also finds that VA has complied with the May 2013 remand orders of the Board.  In response to the Board's remand, additional records of treatment from the Cheyenne VAMC and Greeley CBOC were obtained and added to the record.  The case was then readjudicated in a June 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for orthopedic impairment from a thorascopic bilateral sympathectomy with residuals of thoracic regional pain syndrome is denied.  

Entitlement to a separate rating of 10 percent, but not higher, for neurological impairment from a thorascopic bilateral sympathectomy with residuals of posterior thoracic regional pain syndrome is granted. 

Entitlement to an initial rating of 30 percent, but not higher, for depression for the period prior to April 27, 2007 is granted.

Entitlement to a rating of 70 percent, but not higher, for depression for the period beginning April 27, 2007 is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


